Exhibit 10.1


AMENDED AND RESTATED
2016 EVERCORE INC.
STOCK INCENTIVE PLAN
ISRAELI APPENDIX


This Israeli Appendix (the “Appendix”) to the Amended and Restated 2016 Stock
Incentive Plan (as amended from time to time, the “Plan”) of Evercore Inc. (the
“Company”) shall apply only to persons who are, or are deemed to be, residents
of the State of Israel for Israeli tax purposes.


1.
GENERAL



1.1.The Committee, in its discretion, may grant Awards to eligible Participants
and shall determine whether such Awards are intended to be 102 Awards or 3(9)
Awards. Each Award shall be evidenced by an Award agreement, which shall
expressly identify the Award type, and be in such form and contain such
provisions, as the Committee shall from time to time deem appropriate.


1.2.The Plan shall apply to any Awards granted pursuant to this Appendix,
provided, that the provisions of this Appendix shall supersede and govern in the
case of any inconsistency or conflict, either explicit or implied, arising
between the provisions of this Appendix and the Plan.


1.3.Unless otherwise defined in this Appendix, capitalized terms contained
herein shall have the same meanings given to them in the Plan.


2.
DEFINITIONS.



2.1.“102 Affiliate” means, for purpose of 102 Trustee Award, an “employing
company” within the meaning and subject to the conditions of Section 102(a) of
the Ordinance.


2.2.“3(9) Award” means any Award representing a right to purchase Shares granted
by the Company to any Participant who is not a 102 Employee pursuant to Section
3(9) of the Ordinance.


2.3.“102 Award” means any Award intended to qualify (as set forth in the Award
agreement) and which qualifies under Section 102, provided it is settled only in
Shares.


2.4.“102 Capital Gain Track Award” means any Award granted by the Company to an
Employee pursuant to Section 102(b)(2) or (3) (as applicable) of the Ordinance
under the capital gain track.


2.5.“102 Employee” means an “employee” within the meaning of Section 102(a) of
the Ordinance (which as of the date of the adoption of this Appendix means (i)
an individual employed by an Israeli company or any Israeli branch being a 102
Affiliate, and (ii) an individual who is serving and is engaged personally (and
not through an entity) as an “office holder” by a 102 Affiliate, excluding any
Controlling Stockholder).


2.6. “102 Non-Trustee Award” means any Award granted by the Company to a 102
Employee pursuant to Section 102(c) of the Ordinance without a Trustee.


2.7.“102 Ordinary Income Track Award” means any Award granted by the













--------------------------------------------------------------------------------




Company to a 102 Employee pursuant to Section 102(b)(1) of the Ordinance under
the ordinary income track.


2.8.“102 Trustee Awards” means, collectively, 102 Capital Gain Track Awards and
102 Ordinary Income Track Awards.


2.9.“Controlling Stockholder” has the meaning set forth in Section 32(9) of the
Ordinance.


2.10.“Election” has the meaning set forth in Section 3.2 below.


2.11.“Participant” means a person who has been granted an Award(s) under this
Appendix.


2.12. “ITA” means the Israel Tax Authority.


2.13. “Ordinance” means the Israeli Income Tax Ordinance (New Version), 1961,
including the Rules and any other regulations, rules, orders or procedures
promulgated thereunder, as may be amended or replaced from time to time.


2.14.“Required Holding Period” has the meaning set forth in Section 3.5.1 below.


2.15.“Rules” means the Income Tax Rules (Tax Benefits in Stock Issuance to
Employees) 5763-2003.


2.16.“Section 102” means Section 102 of the Ordinance.


2.17.“Trust Agreement” means the agreement to be signed between the Company, a
102 Affiliate and the Trustee for the purposes of Section 102.


2.18.“Trustee” means the trustee appointed by the Company’s Board of Directors
and/or by the Committee to hold the Awards and approved by the ITA.


2.19.“Withholding Obligations” as defined in Section 5.5 below.


3.102 AWARDS


3.1.Tracks. Awards granted pursuant to this Section 3 are intended to be granted
as either 102 Capital Gain Track Awards or 102 Ordinary Income Track Awards. 102
Trustee Awards shall be granted subject to the special terms and conditions
contained in this Section 3 and the general terms and conditions of the Plan,
except for any provisions of the Plan applying to Awards under different tax
laws or regulations.


3.2.Election of Track. Subject to applicable law, the Company may grant only one
type of 102 Trustee Award at any given time to all Participants who are to be
granted 102 Trustee Awards pursuant to this Appendix, and shall file an election
with the ITA regarding the type of 102 Trustee Award it elects to grant before
the date of grant of any 102 Trustee Award (the “Election”). Such Election shall
also apply to any other securities received by any Participant as a result of
holding the 102 Trustee Awards. The Company may change the type of 102 Trustee
Award that it elects to grant only after the expiration of at least 12 months
from the end of the year in which the first grant was made in accordance with
the previous Election,













--------------------------------------------------------------------------------




or as otherwise provided by applicable law. Any Election shall not prevent the
Company from granting 102 Non-Trustee Awards.


3.3.Eligibility for Awards. Subject to applicable law, 102 Awards may only be
granted to102 Employees. Such 102 Awards may either be granted to a Trustee or
granted under Section 102 without a Trustee.


3.4.102 Award Grant Date.


3.4.1.Each 102 Award will be deemed granted on the date determined by the
Committee, subject to the provisions of the Plan, provided that (i) the
Participant has signed all documents required by the Company or pursuant to
applicable law, and (ii) with respect to any 102 Trustee Award, the Company has
provided all applicable documents to the Trustee in accordance with the
guidelines published by the ITA.


3.4.2.Unless otherwise permitted by the Ordinance, any grants of 102 Trustee
Awards that are made on or after the date of the adoption of the Plan and this
Appendix or an amendment to the Plan or this Appendix, as the case may be, that
may become effective only at the expiration of thirty (30) days after the filing
of the Plan and this Appendix or any amendment thereof (as the case may be) with
the ITA in accordance with the Ordinance shall be conditional upon the
expiration of such 30-day period, and such condition shall be read and is
incorporated by reference into any corporate resolutions approving such grants
and into any Award agreement evidencing such grants (whether or not explicitly
referring to such condition), and the date of grant shall be at the expiration
of such 30-day period, whether or not the date of grant indicated therein
corresponds with this Section. In the case of any contradiction, this provision
and the date of grant determined pursuant hereto shall supersede and be deemed
to amend any date of grant indicated in any corporate resolution or Award
agreement.


3.5.102 Trustee Awards.


3.5.1.Each 102 Trustee Award, each Share issued pursuant to the grant, exercise
or vesting of any 102 Trustee Award and any rights granted thereunder, shall be
allocated or issued to and registered in the name of the Trustee and shall be
held in trust or controlled by the Trustee for the benefit of the Participant
for the requisite period prescribed by the Ordinance (the “Required Holding
Period”). In the event that the requirements under Section 102 to qualify an
Award as a 102 Trustee Award are not met, then the Award may be treated as a 102
Non-Trustee Award or 3(9) Award (as determined by the Company), all in
accordance with the provisions of the Ordinance. After the expiration of the
Required Holding Period, the Trustee may release such 102 Trustee Awards and any
such Shares, provided that (i) the Trustee has received an acknowledgment from
the ITA that the Participant has paid any applicable taxes due pursuant to the
Ordinance, or (ii) the Trustee and/or the Company and/or the 102 Affiliate
withhold(s) all applicable taxes and compulsory payments due pursuant to the
Ordinance arising from the 102 Trustee Awards and/or any Shares issued upon
exercise or (if applicable) vesting of such 102 Trustee Awards. The Trustee
shall not release any 102 Trustee Awards or Shares issued upon exercise or (if
applicable) vesting thereof prior to the payment in full of the Participant's
tax and compulsory payments arising from such 102 Trustee Awards and/or Shares
or the withholding referred to in (ii) above.


3.5.2.Each 102 Trustee Award shall be subject to the relevant terms of the
Ordinance, the Rules and any determinations, rulings or approvals issued by the
ITA, which shall be deemed an integral part of the 102 Trustee Awards and shall
prevail over any term













--------------------------------------------------------------------------------




contained in the Plan, this Appendix or the Award agreement that is not
consistent therewith. Any provision of the Ordinance, the Rules and any
determinations, rulings or approvals by the ITA not expressly specified in the
Plan, this Appendix or Award agreement that are necessary to receive or maintain
any tax benefit pursuant to Section 102 shall be binding on the Participant. The
Participant granted a 102 Trustee Award shall comply with the Ordinance and the
terms and conditions of the Trust Agreement entered into between the Company and
the Trustee. The Participant shall execute any and all documents that the
Company and/or the 102 Affiliate and/or the Trustee determine from time to time
to be necessary in order to comply with the Ordinance and the Rules.


3.5.3.During the Required Holding Period, the Participant shall not release from
trust or sell, assign, transfer or give as collateral, the Shares issuable upon
the exercise or (if applicable) vesting of a 102 Trustee Award and/or any
securities issued or distributed with respect thereto, until the expiration of
the Required Holding Period. Notwithstanding the above, if any such sale,
release or other action occurs during the Required Holding Period it may result
in adverse tax consequences to the Participant under Section 102 and the Rules,
which shall apply to and shall be borne solely by such Participant. Subject to
the foregoing, the Trustee may, pursuant to a written request from the
Participant, but subject to the terms of the Plan and this Appendix, release and
transfer such Shares to a designated third party, provided that both of the
following conditions have been fulfilled prior to such release or transfer: (i)
payment has been made to the ITA of all taxes and compulsory payments required
to be paid upon the release and transfer of the Shares, and confirmation of such
payment has been received by the Trustee and the Company, and (ii) the Trustee
has received written confirmation from the Company that all requirements for
such release and transfer have been fulfilled according to the terms of the
Company’s corporate documents, any agreement governing the Shares, the Plan,
this Appendix, the Award agreement and any applicable law.


3.5.4.If a 102 Trustee Award is exercised or (if applicable) vested, the Shares
issued upon such exercise or (if applicable) vesting shall be issued in the name
of the Trustee for the benefit of the Participant.


3.5.5.Upon or after receipt of a 102 Trustee Award, if required, the Participant
may be required to sign an undertaking to release the Trustee from any liability
with respect to any action or decision duly taken and executed in good faith by
the Trustee in relation to the Plan, this Appendix, or any 102 Trustee Awards
granted to such Participant hereunder.


3.6.102 Non-Trustee Awards. The foregoing provisions of this Section 3 relating
to 102 Trustee Awards shall not apply with respect to 102 Non-Trustee Awards,
which shall, however, be subject to the relevant provisions of Section 102 and
the applicable Rules. The Committee may determine that 102 Non-Trustee Awards,
the Shares issuable upon the exercise or (if applicable) vesting of a 102
Non-Trustee Award and/or any securities issued or distributed with respect
thereto, shall be allocated or issued to the Trustee, who shall hold such 102
Non-Trustee Award and all accrued rights thereon (if any) in trust for the
benefit of the Participant and/or the Company, as the case may be, until the
full payment of tax arising from the 102 Non-Trustee Awards, the Shares issuable
upon the exercise or (if applicable) vesting of a 102 Non-Trustee Award and/or
any securities issued or distributed with respect thereto. The Company may
choose, alternatively, to require the Participant to provide the Company with a
guarantee or other security, to the satisfaction of each of the Trustee and the
Company, until the full payment of the applicable taxes.


3.7.Written Participant Undertaking. With respect to any 102 Trustee Award, as















--------------------------------------------------------------------------------




required by Section 102 and the Rules, by virtue of the receipt of such Award,
the Participant is deemed to have undertaken and confirmed in writing the
following (and such undertaking is deemed incorporated into any documents signed
by the Participant in connection with the employment or service of the
Participant and/or the grant of such Award). The following written undertaking
shall be deemed to apply and relate to all 102 Trustee Awards granted to the
Participant, whether under the Plan and this Appendix or other plans maintained
by the Company, and whether prior to or after the date hereof:


3.7.1.The Participant shall comply with all terms and conditions set forth in
Section 102 with regard to the “Capital Gain Track” or the “Ordinary Income
Track”, as applicable, and the applicable rules and regulations promulgated
thereunder, as amended from time to time;


3.7.2.The Participant is familiar with, and understands the provisions of,
Section 102 in general, and the tax arrangement under the “Capital Gain Track”
or the “Ordinary Income Track” in particular, and its tax consequences; the
Participant agrees that the 102 Trustee Awards and Shares that may be issued
upon exercise or (if applicable) vesting of the 102 Trustee Awards (or otherwise
in relation to the Awards), will be held by a trustee appointed pursuant to
Section 102 for at least the duration of the "Holding Period" (as such term is
defined in Section 102) under the "Capital Gain Track" or the “Ordinary Income
Track”, as applicable. The Participant understands that any release of such 102
Trustee Awards or Shares from trust, or any sale of the Shares prior to the
termination of the Holding Period, as defined above, will result in taxation at
the marginal tax rate, in addition to deductions of appropriate social security,
health tax contributions or other compulsory payments; and


3.7.3.The Participant agrees to the trust deed signed between the Company, his
employing company and the trustee appointed pursuant to Section 102.


4.
3(9) AWARDS



4.1.Awards granted pursuant to this Section 4 are intended to constitute 3(9)
Awards and shall be granted subject to the general terms and conditions of the
Plan, except for any provisions of the Plan applying to Awards under different
tax laws or regulations. In the event of any inconsistency or contradictions
between the provisions of this Section 4 and the other terms of the Plan, this
Section 4 shall prevail.


4.2.To the extent required by the Ordinance or the ITA or otherwise deemed by
the Committee to be advisable, the 3(9) Awards and/or any Shares or other
securities issued or distributed with respect thereto granted pursuant to the
Plan and this Appendix shall be issued to a trustee nominated by the Committee
in accordance with the provisions of the Ordinance. In such event, the trustee
shall hold such Awards and/or any Shares or other securities issued or
distributed with respect thereto in trust, until exercised by the Participant or
(if applicable) vested, and the full payment of tax arising therefrom, pursuant
to the Company's instructions from time to time as set forth in a trust
agreement, which will have been entered into between the Company and the
trustee. If determined by the Committee, and subject to such trust agreement,
the Trustee shall be responsible for withholding any taxes to which a
Participant may become liable upon issuance of Shares, whether due to the
exercise or (if applicable) vesting of Awards.























--------------------------------------------------------------------------------




4.3.Shares pursuant to a 3(9) Award shall not be issued, unless the Participant
delivers to the Company payment in cash or by bank check or such other form
acceptable to the Committee of all withholding taxes due, if any, on account of
the Participant acquiring Shares under the Award or the Participant provides
other assurance satisfactory to the Committee of the payment of those
withholding taxes.


5.
AGREEMENT REGARDING TAXES; DISCLAIMER



5.1.If the Committee shall so require, as a condition of exercise of an Award or
the release of Shares by the Trustee, a Participant shall agree that, no later
than the date of such occurrence, the Participant will pay to the Company (or
the Trustee, as applicable) or make arrangements satisfactory to the Committee
and the Trustee (if applicable) regarding payment of any applicable taxes and
compulsory payments of any kind required by applicable law to be withheld or
paid.


5.2.Tax Liability. All tax consequences under any applicable law which may arise
from the grant of any awards or the exercise thereof, the sale or disposition of
any shares granted hereunder or issued upon exercises or (if applicable) vesting
of any award. The Assumption, substitution, cancellation or payment in lieu of
awards or from any other action in connection with the foregoing (including
without limitation any taxes and compulsory payments, such as social security or
health tax payable by the participant or the company in connection therewith,
shall be borne and paid solely by the participant ant the participant shall
indemnify the company, the 102 affiliate and the trustee, and shall hold them
harmless against and from any liability for any suck tax or payment or any
penalty, interest or indexation thereon. Each participant agrees to, and
undertakes to comply with, any ruling, settlement, closing agreement or other
similar agreement or arrangement with any tax authority in connection with the
foregoing which is approved by the company.


5.3.No tax advice. The participant is advised to consult with a tax advisor with
a tax advisor with respect to the tax consequences of receiving, exercising or
disposing of awards hereunder. The company does not assume any responsibility to
advise the participant on such matters, which shall remain solely the
responsibility of the participant.


5.4.Tax Treatment. The Company does not undertake or assume any liability or
responsibility to the effect that any award shall quality with any particular
tax regime or rules applying to particular tax treatment, or benefit from any
particular tax treatment or tax advantage of any type and the company shall bear
no liability in connection with the manner in which any award is eventually
treated for tax purposes, regardless of whether the award was granted or was
intended to qualify under any particular tax regime or treatment. This provision
shall supersede any designation of awards or tax qualification indicated in any
corporation resolution or award agreement, which shall at all times be subject
to the requirements of applicable law. The company foes not undertake and shall
not be required to take any action in order to quality any award with the
requirement of any particular tax treatment and no indication in any document to
the effect that any award is intended to qualify for any tax treatment shall
imply such an undertaking. No assurance is made by the company or the 102
affiliate that any particular tax treatment on the date of grant will continue
to exist or that the award will qualify at the time of exercises or disposition
thereof with any particular tax treatment. The company and the 102 affiliate
shall not have any liability or obligation of any nature in the event that an
award does not qualify for any particular tax treatment, regardless whether the
company could have taken any action to cause such qualification to be met and
such qualification remains at all times and under all circumstances at the risk
of the participant. The company does not undertake or















--------------------------------------------------------------------------------




assume any liability to connect a determination or interpretation (whether
written or unwritten) of any tax authority, including in respect of the
qualification under any particular tax regime or rules applying to particular
tax treatment. If the awards do not qualify under any particular tax treatment,
it could result in adverse tax consequences to the participant.


5.5.The Company or the 102 Affiliate may take such action as it may deem
necessary or appropriate, in its discretion, for the purpose of or in connection
with withholding of any taxes and compulsory payments which the Trustee, the
Company or the 102 Affiliate is required by any applicable law to withhold in
connection with any Awards (collectively, “Withholding Obligations”). Such
actions may include (i) requiring Participants to remit to the Company in cash
an amount sufficient to satisfy such Withholding Obligations and any other taxes
and compulsory payments, payable by the Company in connection with the Award or
the exercise or (if applicable) vesting thereof; (ii) subject to applicable law,
allowing the Participants to provide Shares, in an amount that at such time,
reflects a value that the Committee determines to be sufficient to satisfy such
Withholding Obligations; (iii) withholding Shares otherwise issuable upon the
exercise of an Award at a value which is determined by the Committee to be
sufficient to satisfy such Withholding Obligations; or (iv) any combination of
the foregoing. The Company shall not be obligated to allow the exercise of any
Award by or on behalf of a Participant until all tax consequences arising from
the exercise of such Award are resolved in a manner acceptable to the Company.


5.6.Each Participant shall notify the Company in writing promptly and in any
event within ten (10) days after the date on which such Participant first
obtains knowledge of any tax bureau inquiry, audit, assertion, determination,
investigation, or question relating in any manner to the Awards granted or
received hereunder or Shares issued thereunder and shall continuously inform the
Company of any developments, proceedings, discussions and negotiations relating
to such matter, and shall allow the Company and its representatives to
participate in any proceedings and discussions concerning such matters. Upon
request, a Participant shall provide to the Company any information or document
relating to any matter described in the preceding sentence, which the Company,
in its discretion, requires.


5.7.With respect to 102 Non-Trustee Awards, if the Participant ceases to be
employed by the Company or any 102 Affiliate, the Participant shall extend to
the Company and/or the 102 Affiliate with whom the Participant is employed a
security or guarantee for the payment of taxes due at the time of sale of
Shares, all in accordance with the provisions of Section 102 and the Rules.


6.
RIGHTS AND OBLIGATIONS AS A STOCKHOLDER



6.1.A Participant shall have no rights as a stockholder of the Company with
respect to any Shares covered by an Award until the Participant exercises the
Award, pays the exercise price therefor (if applicable) and becomes the record
holder of the subject Shares. In the case of 102 Awards or 3(9) Awards (if such
Awards are being held by a Trustee), the Trustee shall have no rights as a
stockholder of the Company with respect to the Shares covered by such Award
until the Trustee becomes the record holder for such Common Stock for the
Participant's benefit, and the Participant shall not be deemed to be a
stockholder and shall have no rights as a stockholder of the Company with
respect to the Shares covered by the Award until the date of the release of such
Shares from the Trustee to the Participant and the transfer of record ownership
of such Shares to the Participant (provided however that the Participant shall
be entitled to receive from the Trustee any cash dividend or distribution made
on account of the Shares held by the Trustee for such Participant's benefit,
subject to any tax withholding and















--------------------------------------------------------------------------------




compulsory payment). No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distribution of
other rights for which the record date is prior to the date on which the
Participant or Trustee (as applicable) becomes the record holder of the Shares
covered by an Award, except as provided in the Plan. Notwithstanding the
aforementioned, the provisions of section 7(b) of the grant letter shall apply,
if applicable.


6.2.With respect to Shares issued upon the exercise or (if applicable) vesting
of Awards hereunder, any and all voting rights attached to such Common Stock
shall be subject to the provisions of the Plan, and the Participant shall be
entitled to receive dividends distributed with respect to such Shares, subject
to the provisions of the Company’s Certificate of Incorporation, as amended from
time to time, and subject to any applicable law.


6.3.The Company may, but shall not be obligated to, register or qualify the sale
of Shares under any applicable securities law or any other applicable law.


6.4.Shares issued pursuant to an Award shall be subject to the Company’s
Restated Certificate of Incorporation, any limitation, restriction or obligation
applicable to stockholders included in any stockholders agreement applicable to
all or substantially all of the holders of Shares (regardless of whether or not
the Participant is a formal party to such stockholders agreement), any other
governing documents of the Company, and all policies, manuals and internal
regulations adopted by the Company from time to time, in each case, as may be
amended from time to time, including any provisions included therein concerning
restrictions or limitations on disposition of Shares (such as, but not limited
to, right of first refusal and lock up/market stand-off) or grant of any rights
with respect thereto, forced sale and bring along provisions, any provisions
concerning restrictions on the use of inside information and other provisions
deemed by the Company to be appropriate in order to ensure compliance with
applicable laws. Each Participant shall execute such separate agreement(s) as
may be requested by the Company relating to matters set forth in this Section
6.4. The execution of such separate agreement(s) may be a condition by the
Company to the exercise of any Award.


7.
GOVERNING LAW



This Appendix shall be governed by, construed and enforced in accordance with
the laws of the State of New York, without reference to conflicts of law
principles, except that applicable Israeli laws, rules and regulations (as
amended) shall apply to any mandatory tax matters arising hereunder.





